             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

GREGORY SMITH,                               )
                                             )
                     Plaintiff,              )
                                             )
v.                                           )   Case No. CIV-15-1126-D
                                             )
STANDARD LIFE INSURANCE                      )
COMPANY, et al.,                             )
                                             )
                     Defendants.             )


                                        ORDER

       Currently before the Court is Plaintiff’s Motion to Vacate Protective Order and

Engage in Discovery [Doc. No. 91].     Although no procedural rule is cited, Plaintiff seeks

relief from a prior order granting motions for protective orders filed by Defendants

pursuant to Fed. R. Civ. P. 26(c)(1), “without prejudice to any future deposition notice

warranted by the circumstances.”      See 12/28/18 Order [Doc. No. 81] at 7.       Plaintiff

asserts that under the current circumstances – where a judgment has been entered and he

has filed a motion for an award of attorney fees under Fed. R. Civ. P. 54(b) – he should be

permitted to conduct discovery similar to what he previously attempted by deposition

notices issued pursuant to Fed. R. Civ. P. 30(b)(6) in October 2018.   See Pl.’s Superseding

Notice Corporate Dep. Carlisle Corp. [Doc. No. 70]; Pl.’s Notice Corporate Dep. Standard

Ins. Co. [Doc. No. 71].   Plaintiff seeks to inquire into the facts surrounding an amendment

of the group life insurance policy governing his ERISA claims, which caused Defendant

Standard Life Insurance Company (“Standard”) to issue a benefit payment during the
pendency of this case.    Plaintiff asserts that he now needs this information to prove he

should recover attorney fees under 29 U.S.C. § 1132(g)(1) and Hardt v. Reliance Standard

Life Insurance Co., 560 U.S. 242 (2010).

       Defendants have responded in opposition to the Motion, which is fully briefed.

See Carlisle Corp.’s Resp. Br. [Doc. No. 95]; Standard’s Resp. Br. [Doc. No. 99]; Pl’s

Reply Brs. [Doc. Nos. 98, 100]. Neither defendant disputes that the information Plaintiff

seeks is relevant to his pending fee claim.         They instead argue that a declaration

previously submitted by Defendant Carlisle Corporation (“Carlisle”) “give[s] Plaintiff all

that he needs,” referring to the Declaration of Michael Robertson [Doc. No. 72-1].        See

Carlisle’s Resp. Br. at 1; see also Standard’s Resp. Br. at 2 (“Plaintiff has already obtained

the information he purportedly seeks”).           The Court disagrees.      Mr. Robertson’s

conclusory declaration leaves many questions unanswered, and does not rule out the

possibility that this lawsuit was a catalyst for Defendants’ amendment of the group policy,

as argued by Plaintiff. See Pl.’s Mot. Att’y Fees [Doc. No. 92] at 2-3.    Further, the Court

finds no basis to deny Plaintiff’s request to conduct discovery relevant to his fee claim, as

authorized by Fed. R. Civ. P. 26(b)(1).

       It is unclear from Plaintiff’s Motion and briefs, however, precisely what discovery

he proposes to conduct.       Defendants previously sought protection from Plaintiff’s

Rule 30(b)(6) notices on several grounds, and in their current briefs, both characterize




                                              2
Plaintiff’s proposed discovery as oppressive. 1        The Court finds in these arguments no

basis to deny Plaintiff the discovery he seeks, but the Court agrees that any discovery

should be “proportional to the needs of the case.”       See Fed. R. Civ. P. 26(b)(1).

       Upon examination of Plaintiff’s prior deposition notices, the Court finds that they

included overly broad requests for information and documents.           The Court also notes that

the parties previously disagreed about the location of the depositions, specifically, whether

Defendants’ corporate representatives should be required to come to Oklahoma.                In his

current briefs, however, Plaintiff expresses a willingness to compromise, for example, “to

consider remote depositions (Skype, FaceTime or a host of other options offered by

well[-]equipped court reporters).”      See Reply Br. to Carlisle’s Resp. at 6.      Plaintiff also

suggests some discovery might be avoided by a joint stipulation of facts. See Reply Br.

to Standard’s Resp. at 2.        The Court would encourage the parties to explore these

possibilities. The Court would also encourage Plaintiff’s counsel to consider carefully

what information he needs to support the pending fee motion and to issue deposition

notices tailored to meet that need.    Further, before seeking judicial assistance in resolving

any disagreements regarding further discovery, counsel are reminded of the informal

conference requirement of LCvR37.1.




       1
           Standard also purports to adopt its prior arguments in support of a protective order. See
Standard’s Resp. Br. at 2. Carlisle goes further and asserts that if Plaintiff is allowed to proceed
with discovery, “he should be compelled to do so at his own expense” and “should be required to
pay for the time and expense of its employees and attorneys.” See Carlisle’s Resp. Br. at 2.
Carlisle cites no authority for this proposition, and the Court is aware of none.

                                                 3
         Subject to these conditions, the Court finds that Plaintiff should be permitted to issue

new Rule 30(b)(6) notices for depositions of Defendants regarding the insurance policy

amendment.

         IT IS THEREFORE ORDERED that Plaintiff’s Motion Vacate Protective Order

and Engage in Discovery [Doc. No. 91] is GRANTED, as set forth herein.

         IT IS FURTHER ORDERED that all discovery related to Plaintiff’s Motion to Tax

Attorney’s Fees [Doc. No. 92] shall be completed within 45 days from the date of this

Order.     Plaintiff may file a supplemental brief in support of his Motion within 21 days

after the close of discovery, and Defendants may respond to any supplemental filing within

21 days thereafter.    Unless otherwise ordered, no further briefs are authorized.

         IT IS SO ORDERED this 6th day of December, 2019.




                                                4
